

	

		II

		109th CONGRESS

		1st Session

		S. 1854

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit price gouging for commodities and services

		  sold during national emergency situations. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Treat Emergency Victims Fairly Act

			 of 2005.

		2.FindingsCongress finds the following:

			(1)Price gouging in

			 emergencies, including natural disasters and other emergencies, is

			 reprehensible commercial activity.

			(2)Emergencies place

			 great strains on commercial and consumer relationships in the areas

			 affected.

			(3)Emergencies can

			 strain commercial and consumer relationships in areas beyond those directly

			 damaged or affected by the emergency.

			(4)It is an

			 unfortunate truth that some will try to take advantage of others in emergency

			 situations by price gouging for consumer and other commercial goods or

			 services.

			(5)Price gouging can

			 take place prior to, during, and following natural disasters and other

			 emergencies.

			(6)Price gouging in

			 commercial and consumer settings affects interstate commerce.

			(7)Price

			 gouging—

				(A)distorts markets

			 without regard to State lines;

				(B)disturbs and

			 interferes with the flow of commodities and services across State lines;

			 and

				(C)creates or

			 exacerbates shortages and interruptions of supplies of materials across State

			 lines.

				(8)It is in the

			 interest of the United States to prohibit and deter price gouging.

			3.DefinitionsIn this Act:

			(1)EmergencyThe

			 term emergency means a natural disaster or other circumstance or

			 event that is formally declared to be an emergency by Federal or State

			 authorities. An emergency may be associated with a designated area.

			(2)Goods or

			 servicesThe term goods or services means goods or

			 services of any type, including food, transportation, housing, and energy

			 supplies.

			(3)PersonThe

			 term person means a natural person, corporation, governmental

			 body, or other entity.

			(4)Price

			 gouging

				(A)In

			 generalThe term price gouging means charging an

			 unreasonable and unconscionable price for a good or service immediately prior

			 to, during, or following an emergency.

				(B)Presumption

					(i)AffirmativeA

			 price for a good or service is presumed to be unreasonable and

			 unconscionable—

						(I)in the designated

			 area of an emergency if it reflects a price increase at least 10 percent

			 greater than the average price for the good or service charged by the seller in

			 the designated area during the 30 days prior to the formal declaration of the

			 emergency; and

						(II)outside the

			 designated area of an emergency if the price is affected by the emergency and

			 if the price reflects a price increase at least 10 percent greater than the

			 average price for the good or service charged by the seller in the area of the

			 sale during the 30 days prior to the formal declaration of an emergency.

						For purposes of

			 subclause (II), a price is presumed to be affected by the emergency if, within

			 30 days following the declaration of the emergency, the price is at least 25

			 percent greater than the average price for the good or service charged by the

			 seller in the area of the sale during the 30 days prior to the formal

			 declaration of the emergency.(ii)NegativeA

			 price for a good or service is not unreasonable and unconscionable if it

			 reflects only the cost of the good or service to the seller prior to the

			 emergency, the average profit margin of the seller during the 30 days prior to

			 the formal declaration of an emergency, and the increased costs actually

			 incurred by the seller to sell the good or service during or following the

			 emergency.

					4.Cause of

			 action

			(a)In

			 generalIt shall be unlawful for any seller of goods or services

			 to engage in price gouging.

			(b)LitigationA

			 cause of action under this section may be brought—

				(1)in Federal or

			 State court; and

				(2)by the Federal

			 Government, through the Attorney General, or a State Government acting through

			 its attorney general.

				(c)Venue and

			 procedure

				(1)Federal

			 courtAn action in Federal court under this section may be

			 brought in any court whose jurisdiction includes—

					(A)the geographic

			 area in which price gouging is alleged to have occurred; or

					(B)the State which

			 is a plaintiff in the action.

					(2)State

			 courtAn action in State court under this section shall conform

			 to State rules of procedure.

				(d)Expedited

			 federal considerationAn action under this section in Federal

			 court shall receive expedited review.

			(e)Investigations

				(1)In

			 generalDuring the course of an investigation under this section

			 by the Attorney General of the United States or a State attorney general,

			 whether prior to filing an action or during such an action, the investigating

			 attorney general may—

					(A)order any person

			 to file a statement, report in writing, or answer questions in writing, under

			 oath or otherwise, concerning facts or circumstances reasonably related to

			 alleged price gouging;

					(B)order any person

			 to provide data or information the attorney general reasonably deems to be

			 necessary to an investigation; and

					(C)issue subpoenas

			 to require the attendance of witnesses or the production of relevant documents,

			 administer oaths, and conduct hearings in aid of the investigation.

					(2)EnforcementA

			 subpoena issued under this subsection may be enforced in Federal or State

			 court.

				(3)PenaltyFailure

			 to comply with an order or subpoena under this subsection is subject to a civil

			 penalty of up to $10,000.

				(f)LimitationAn

			 action under this section shall be brought not later than 3 years of the date

			 of the sale of the goods or services at issue.

			5.Damages and

			 penalties

			(a)In

			 generalA prevailing plaintiff shall be entitled to—

				(1)plaintiff's

			 damages incurred as a result of the price gouging, including without limitation

			 a refund of all prices paid by the plaintiff in excess of conscionable and

			 reasonable prices;

				(2)injunctive relief

			 prohibiting the defendant from price gouging or mandating action; and

				(3)attorneys fees

			 and costs incurred by the plaintiff.

				(b)RestitutionThe

			 Attorney General of the United States and a State attorney general, in an

			 action brought on behalf of the citizens of the United States or a State,

			 respectively, may recover restitution or disgorgement of excess profits on

			 behalf of those citizens.

			(c)Civil

			 penalties

				(1)In

			 generalA person who violates section 4(a) shall be subject to

			 civil penalties of up to $10,000 per incident.

				(2)Disposition of

			 penaltiesCivil penalties collected through an action by the

			 United States Attorney General shall be deposited in the United States

			 Treasury. Civil penalties collected through an action by an attorney general of

			 a State shall be deposited in the State’s treasury. The court may apportion the

			 deposit of civil penalties as appropriate in the circumstances.

				6.Attorney General

			 authoritiesThe Attorney

			 General of the United States shall—

			(1)provide

			 assistance to and cooperate with the States in State investigations of price

			 gouging and in State litigation brought under this Act;

			(2)create and

			 disseminate guidelines designed to assist the public to recognize and report

			 price gouging and establish a system to gather and disseminate information

			 about instances of reported price gouging; and

			(3)provide grants to

			 offices of the State attorneys general of not greater than $50,000 in order to

			 support the pursuit of price gouging investigations and other

			 activities.

			7.Savings

			 provisionThis Act shall not

			 preempt or otherwise affect any State or local law.

		

